By JUDGE CHARLES H. DUFF
I have given careful consideration to [the] able arguments and the material presented to the court and am of the opinion that the Circuit Court does not have jurisdiction over an appeal from an interlocutory decree of the General District Court. While dealing with the Juvenile and Domestic Relations Court, Walker v. Department of Public Welfare of Page County, Virginia [223 Va. 557], opinion from the Virginia Supreme Court, April 30, 1982, held, "only final orders are appealable."
As we have no jurisdiction over this matter, the substantive question will not be addressed.